DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 3/7/2022.
Claims 1-5, 8-17, and 19 have been amended.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: bank processing logic in claims 1-4, 8-10, and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 13, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lakshmanamurthy et al. (US 2005/0273564) and Sen et al. (US 2019/0235759).
With respect to claim 1, Lakshmanamurthy teaches of an apparatus comprising: a memory that includes a plurality of memory banks (fig. 9; paragraph 76; write data arrays 234 and 236 are the claimed plurality of memory banks);
an interface configured to be coupled to a central processing unit, the interface to obtain a write operation from the central processing unit (fig. 1-2, 9; paragraph 17, 22, 74; system bus interface logic circuit 152 couples the controller module to the microengines (claimed central processing unit) that sends commands to the memory controller module.  The commands include a system write command),
wherein the write operation is to write a word across a first memory bank and a second memory bank of the plurality of memory banks (fig. 11; paragraph 81; where the system write command writes a 16-byte data to addresses 0x0004 to 0x0014 in memory device 112 which results in four f-byte units being written across write data arrays 234 and 236 (claimed first and second memory banks)); and
bank processing logic coupled to the interface and to the memory (fig. 9; paragraph 81-87;  controller 150 is coupled to the system bus interface logic circuit 152 and to the memories 232 and 112), the bank processing logic to: 
determine that the write operation to write the word corresponds to writing to addresses of the first memory bank and writing to a portion of addresses of the second memory bank (paragraph 79-81; where the 16 bytes of data are divided into four 4-byte units and stored in the i-th entry of 236, i+1th entry of 234, i+1th entry of 236, and i+2th entry of 236);
transmit first instructions to a controller to initiate a partial read-modify-write operation for the first memory bank to write a first portion of the word (paragraph 80-87; where the command splitter generates three memory write commands, one that includes a write command code that it does not need a read-modify-write operation (claimed partial read-modify-write operation)); and
transmit second instructions to the controller to initiate a full read-modify-write operation for the second memory bank to write a second portion of the word (paragraph 80-87; where the command splitter generates three memory write commands, including two that include write command codes that they need a read-modify-write operation (full partial read-modify-write operation)).
Lakshmanamurthy fails to explicitly teach of (1) transmit first instructions to a cache controller to initiate a partial read-modify-write operation for the first memory bank to write a first portion of the word; and (2) transmit second instructions to the cache controller to initiate a full read-modify-write operation for the second memory bank to write a second portion of the word.
However, Sen teaches of transmitting instructions to cache controllers (paragraph 5-6; whereas the cache determines if a copy of the block is located within and performs operations on the block as a result, this suggests that the instructions are performed by a controller of the cache on the cache memory).
The combination of Lakshmanamurthy and Sen teaches of transmit first instructions to a cache controller to initiate a partial read-modify-write operation for the first memory bank to write a first portion of the word (Lakshmanamurthy; paragraph 80-87; Sen, paragraph 5-6; in the combination the Lakshmanamurthy’s memory write commands are sent to the cache of Sen); and
transmit second instructions to the cache controller to initiate a full read-modify-write operation for the second memory bank to write a second portion of the word (Lakshmanamurthy; paragraph 80-87; Sen, paragraph 5-6; in the combination the Lakshmanamurthy’s memory write commands are sent to the cache of Sen).
Lakshmanamurthy and Sen are analogous art because they are from the same field of endeavor, as they are directed to data access.
It would have been obvious to one of ordinary skill in the art having the teachings of Lakshmanamurthy and Sen before the time of the effective filing of the claimed invention to incorporate the cache memory and controller of Sen into Lakshmanamurthy.  Their motivation would have been to more quickly access the stored data.
With respect to claim 13, Lakshmanamurthy and Sen teaches of the limitations cited and described above with respect to claim 1 for the same reasoning as indicated above with respect to claim 1.
With respect to claims 2 and 15, Lakshmanamurthy suggests wherein the bank processing logic is to determine that the write operation corresponds to writing the addresses of the first memory bank when a size of data to be written is larger than a size of the first memory bank (paragraph 79-81, 86; where the size of the write data is greater than the 8-byte unit, and the therefore the write indicates that a read-modify-write operation is not required).
With respect to claims 3 and 16, Lakshmanamurthy suggests wherein the bank processing logic is to determine that the write operation corresponds to writing the portion of addresses of the second memory bank when a size of the data is less than a sum of sizes of memory banks needed to fulfill the write operation (fig. 11; paragraph 79-81, 87; where the size of the write data (16 bytes) is less than the three 8-byte unit (24 bytes), and the therefore the write indicates that a read-modify-write operation is required).
With respect to claims 4 and 17, Lakshmanamurthy teaches of wherein the bank processing logic determines a number of the plurality of memory banks to write based on the write operation by: determining a total number of addresses corresponding to the write operation (fig 11; paragraph 27, 81; where the write command includes a starting memory address and a length of the transmission, which as shown are written in sequential 4-byte data units across both write data array banks); and
determining the number of the plurality of memory banks based on having an address included in the total number of addresses (fig 11; paragraph 27, 81; both banks are written to using the starting address in the write command, which as shown are written in sequential 4-byte data units across both write data array banks for the transmission length).
With respect to claim 5, Lakshmanamurthy teaches of wherein the partial read-modify-write operation does not include read instructions and the full read-modify-write operation includes read instructions (paragraph 80; where the first kind of write command does not need a read-modify-write operation and the second kind of write command needs a read-modify-write operation).
With respect to claim 18, Lakshmanamurthy teaches of wherein the write operation indicates a number of the plurality of memory banks to rewrite (paragraph 27; whereas the write command includes a starting location to write the data to and the length of the requested data transfer.  Fig. 11, paragraph 81 establishes that the write occurs to both banks from the starting address for the length, thus indicating the number of banks the write occurs to).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lakshmanamurthy and Sen as applied to claim 1 and in further view of Johnson et al. (US 10,719,058).
With respect to claim 6, the combination of Lakshmanamurthy and Sen fails to explicitly teach of wherein the plurality of memory banks are sixteen memory banks.
However Johnson teaches of wherein the plurality of memory banks are sixteen memory banks (column 6, lines 6-7).
Lakshmanamurthy, Sen, and Johnson are analogous art because they are from the same field of endeavor, as they are directed to accessing memory.
It would have been obvious to one of ordinary skill in the art having the teachings of Lakshmanamurthy, Sen, and Johnson before the time of the effective filing of the claimed invention to make the memory of the combination of Lakshmanamurthy and Sen a 16 bank memory as taught in Johnson.  Their motivation would have been to improve the memory access efficiency.
Claims 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lakshmanamurthy and Sen as applied to claim 1 and in further view of Kimmel et al. (US 2014/0181377).
With respect to claim 7, the combination of Lakshmanamurthy and Sen fails to explicitly teach of wherein the memory is a victim storage.
However, Kimmel teaches of wherein the memory is a victim storage (fig. 4; paragraph 57; where the victim cache is implemented as multiple banks of memory).
Lakshmanamurthy, Sen, and Kimmel are analogous art because they are from the same field of endeavor, as they are directed to accessing memory.
It would have been obvious to one of ordinary skill in the art having the teachings of Lakshmanamurthy, Sen, and Kimmel before the time of the effective filing of the claimed invention to make the memory of the combination Lakshmanamurthy and Sen a victim cache as taught in Kimmel.  Their motivation would have been to improve the memory access speed by being able to access the victim cache in the event of a miss instead of accessing slower memory.
37.	With respect to claim 8, the combination of Lakshmanamurthy and Sen teaches of the limitations cited and described above with respect to claim 1 for the same reasoning as recited with respect to claim 1.
The combination of Lakshmanamurthy and Sen fails to explicitly teach of a victim storage including the plurality of memory banks.
However, Kimmel teaches of a victim storage including the plurality of memory banks (fig. 4; paragraph 57; where the victim cache is implemented as multiple banks of memory).
Lakshmanamurthy and Sen and Kimmel are analogous art because they are from the same field of endeavor, as they are directed to accessing memory.
It would have been obvious to one of ordinary skill in the art having the teachings of Lakshmanamurthy, Sen, and Kimmel before the time of the effective filing of the claimed invention to make the memory of the combination Lakshmanamurthy and Sen a victim cache as taught in Kimmel.  Their motivation would have been to improve the memory access speed by being able to access the victim cache in the event of a miss instead of accessing slower memory.
With respect to claim 9, the combination of Lakshmanamurthy and Sen teaches of the limitations cited and described above with respect to claim 2 for the same reasoning as recited with respect to claim 2. 
With respect to claim 10, the combination of Lakshmanamurthy and Sen teaches of the limitations cited and described above with respect to claim 3 for the same reasoning as recited with respect to claim 3.
With respect to claim 11, Lakshmanamurthy teaches of wherein the write operation indicates a number of the plurality of memory banks to rewrite (paragraph 27; whereas the write command includes a starting location to write the data to and the length of the requested data transfer.  Fig. 11, paragraph 81 establishes that the write occurs to both banks from the starting address for the length, thus indicating the number of banks the write occurs to).
With respect to claim 12, the combination of Lakshmanamurthy and Sen teaches of the limitations cited and described above with respect to claim 4 for the same reasoning as recited with respect to claim 4.
Claims 14, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lakshmanamurthy and Sen as applied to claim 13 above and in further view of Qiu et al. (US 2009/0094380).
With respect to claim 14, the combination of Lakshmanamurthy and Sen fails to explicitly teach of transmitting an indication to a central processing unit in response to determining that the write operation corresponds to writing the portion of the addresses of the second memory bank.
However, Qiu teaches of transmitting an acknowledgement back to the client when the write burst reaches the storage (paragraph 142).
The combination of Ou and Qiu teaches of transmitting an indication to a central processing unit in response to determining that the write operation corresponds to writing the portion of the addresses of the second memory bank (Lakshmanamurthy, paragraph 27, 81; Qiu, paragraph 142; in the combination as the data is written to the banks and the memory, in the combination it would cause an acknowledgment back to the requestor when complete).
Lakshmanamurthy, Sen, and Qiu are analogous art because they are from the same field of endeavor, as they are directed to accessing memory.
It would have been obvious to one of ordinary skill in the art having the teachings of Lakshmanamurthy, Sen, and Qiu before the time of the effective filing of the claimed invention to include the acknowledgements of Qiu in the combination of Lakshmanamurthy and Sen.  Their motivation would have been to ensure the write transmission were properly received.
With respect to claim 19, Lakshmanamurthy teaches of obtaining the write operation from the central processing unit (paragraph 17, 27; where the microengines send the system commands that include write commands), 
the write operation indicating a number of the plurality of memory banks to write (paragraph 17, 27; whereas the write command includes a starting location to write the data to and the length of the requested data transfer.  Fig. 11, paragraph 81 establishes that the write occurs to both banks from the starting address for the length, thus indicating the number of banks the write occurs to).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lakshmanamurthy, Sen, and Qiu as applied to claim 14 above and in further view of Kimmel.
With respect to claim 20, the combination of Lakshmanamurthy, Sen and Kimmel teaches of the limitations cited and described above with respect to claim 7 for the same reasoning as recited with respect to claim 7.
Lakshmanamurthy, Sen, Qiu, and Kimmel are analogous art because they are from the same field of endeavor, as they are directed to accessing memory.
It would have been obvious to one of ordinary skill in the art having the teachings of Lakshmanamurthy, Sen, Qiu, and Kimmel before the time of the effective filing of the claimed invention to make the memory of the combination of Lakshmanamurthy, Sen, and Qiu a victim cache as taught in Kimmel.  Their motivation would have been to improve the memory access speed by being able to access the victim cache in the event of a miss instead of accessing slower memory.
	
	



Response to Arguments
Applicant's arguments with respect to independent claims 1, 8, and 13 have been considered but are moot because of the new reference(s) being applied, in light of the amendment, to the particular limitations the arguments are referencing.  Thereby the arguments no longer apply to the rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C KROFCHECK whose telephone number is (571)272-8193.  The examiner can normally be reached on Monday - Friday 8am -5pm, first Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michael Krofcheck/Primary Examiner, Art Unit 2138